

CONSULTING SERVICES AGREEMENT


This Consulting Services Agreement is effective as of the 15 day of September,
2015 (the “Effective Date”), by and between Verint Systems Ltd. (“Verint”), a
company organized under the laws of the State of Israel from 33 Maskit Street,
Herzliya Israel 46733 and Meir Sperling, 5 Hadafna St., Tel Mond, 4060859,
Israel (the “Consultant”).




W I T N E S S E T H




WHEREAS Verint is in the business of development, manufacture and marketing of
Security Intelligence Solutions (the “Business”); and


WHEREAS the Consultant has been an employee of Verint, and as of September 15,
2015 Consultant’s employment has been terminated pursuant to his Employment
Agreement dated as of [DATE] (the “Employment Agreement”); and


WHEREAS the Consultant has the skills, experience and the ability to provide
Verint with consulting services pursuant to this Agreement; and


WHEREAS, Verint desires to engage the Consultant, subsequent to the termination
of the Employment Agreement, to provide it with certain consulting services
related to the Business, as shall be instructed by Verint under the terms and
conditions specified in this Agreement and set forth in Appendix A (the
“Services”).


NOW THEREFORE, in consideration of the mutual promises and undertakings of the
parties, it is hereby agreed as follows:




1.
Engagement of the Consultant



Verint hereby engages Consultant, and Consultant agrees to provide the Services
and serve as a consultant of Verint in connection with the Services, starting on
September 15, 2015.


 
2.
Consultant Responsibilities



2.1
The Consultant agrees that in connection with the performance of the Services,
it shall, inter alia, have the following responsibilities:



(a)
Keep Verint fully informed of all activities and plans in connection with the
Services, and provide reports to Verint on a regular basis concerning the
provision of the Services hereunder.

(b)
Perform such additional services as Verint may from time to time reasonably
request and as will be mutually agreed to between the Parties.

(c)
Comply with all applicable laws, rules and regulations of the territories in
which Consultant’s Services are to be performed, including, but not limited to
the provisions of any applicable trade compliance laws, and the provisions of
the US Foreign Corrupt Practices Act or any similar anti-corruption law, as
those are set forth in Appendix C hereto which forms an integral part of this
Agreement.



2.2
Consultant shall coordinate its activities with and report regularly to Peter
Fante, CLO & CCO, or such other senior management personnel as Verint may
designate from time to time.




Commercial Confidential

--------------------------------------------------------------------------------

2





3.
Compensation



3.1
As compensation for performing the Services for one day per week, Verint shall
pay the Consultant, a monthly fixed gross fee in the amount of 25,000 NIS
(twenty five thousand NIS) plus VAT as set forth hereinbelow during the Term
(the “Retainer Fee”).



In addition to the Retainer Fee, Verint shall pay the Consultant a daily fixed
gross fee in the amount of 6,000 NIS (six thousand NIS) plus VAT per each
additional day that Consultant performs the Services, or a pro rated portion
thereof.


3.2
In addition to the Compensation, Consultant shall be entitled to reimbursement
for expenses under this Agreement only to the extent such expenses have been
approved by Verint in writing in advance and are in accordance with Verint’s
expense policies. Any item purchased by Consultant pursuant to an approval in
writing by Verint shall be and remain in Verint’s sole ownership and shall be
delivered to Verint upon request.



3.3
All invoices issued under this Agreement shall be paid by Verint within forty
five (45) days after the date on which a valid and correct tax invoice in proper
form is received by Verint. Payments shall be made in New Israeli Shekels.



3.4
Consultant shall be solely responsible for and shall pay any insurance
contributions, income tax and other such assessments made or imposed by any
governmental authority upon the Consultant with regard to the provision of the
Services, the payment of the Compensation pursuant to this Agreement, and such
amounts shall be deemed to have been included in the Compensation. No additional
payment shall be made by the Verint in respect of the above, and if Verint is
required to withhold payment for taxes, such deductions shall be made from the
Compensation due.



3.5
Without derogating from any other term of the equity grants that Consultant was
awarded by Verint Systems Inc. during his employment with the Verint (the
“Equity Grants”), it is hereby clarified that during the Term of this Agreement,
Consultant shall be deemed to be under “Continous Service” as this term is used
in the Equity Grants. For avoidance of doubt, nothing in this Agreement shall be
interpreted as giving right or entitlement to Consultant to be granted with
future equity grants of any kind, and such decision is and shall remain at all
times, at the Verint’s sole discretion.



3.6
Other than the Compensation set forth in this Section 3, the Consultant shall
not be entitled to any other indemnification, compensation, remuneration or
other payment whatsoever from Verint in connection with the provision of
Services pursuant to this Agreement; provided, however, that in connection with
Consultant's service as a member of the board of directors of Verint Systems
Inc. or any of its subsidiaries, Verint shall (or shall cause its applicable
affiliate to) indemnify Consultant, and to procure coverage for Consultant under
a policy of directors' and officers' insurance, in each case on a basis similar
to the other members of the applicable board of directors in general, solely in
their respective capacities as members of such applicable board of directors
(the "Indemnification Obligations").

  
3.7
It is further agreed that without derogating from the provision of section 5.2
below, the flights of the Consultant that are required by Verint for the sole
purpose of the Services, will be booked and paid by Verint, in accordance with
Verint’s travel policy at that time. In addition, Consultant will be entitled to
reimbursement of actual out of pocket expenses directly related to the Services,
including lodging and meals (capped at the per-diem amount for the relevant
country), all in accordance with Verint’s travel policy at that time. For the
avoidance of doubt it is clarified that the


Commercial Confidential



--------------------------------------------------------------------------------

3





Consultant will not be entitled for additional payment for working days during
his travels, and such compensation is included in the fixed fee set forth in
section 3.1 above.


3.8
In addition, the Consultant will be entitled to keep the Verint’s laptop that he
used during his employment, which will be returned to Verint upon termination of
this Agreement.



4.
Term of Agreement and its Termination



4.1
This Agreement shall be in force and effect as of the Effective Date for a
twelve (12) months period (the “Term”), unless extended through mutual written
agreement between the Parties.



4.2
Notwithstanding the aforesaid, during the Term this Agreement may be terminated
by Mr. Sperling subject to sixty (60) days prior written notice. After the Term,
if the Parties extend the term of this Agreement beyond the initial Term (of 12
months) as set forth in section 4.1 above, either party will be entitled to
terminate the Agreement subject to sixty (60) days prior written notice.



4.3
Notwithstanding the foregoing, Verint may terminate this Agreement at any time
for Cause upon the provision of written notice to the Consultant, effective
immediately. The term “Cause” shall mean:



(a)
A material breach of this Agreement by Consultant which is not remedied within
seven (7) days of Consultant receiving written notification of the same;



(b)
The commission by the Consultant of any act involving dishonesty, theft,
embezzlement, self-dealing, breach of trust or misconduct with respect to the
affairs of Verint;



(c)
The engagement by Consultant in any business competitive to the Business of
Verint; or



(d)
The commencement of voluntary or involuntary bankruptcy (liquidation or
reorganization), or receivership or commencement of a similar insolvency
proceeding against the Consultant or the cessation of its business operation.



4.4
Upon the expiration or termination of this Agreement for any reason, Verint
shall be required to pay the Consultant only such Compensation and reimbursement
as are accrued and unpaid through the date of such termination. Verint shall not
be liable to Consultant for any other indemnification, compensation,
remuneration or other payment whatsoever; provided, however, that any ongoing
Indemnification Obligations shall continue with respect to Consultant's service
on the applicable board(s) of directors during the Term.





5.    Status of Parties.


5.1
This Agreement is not intended by the parties to constitute or create a joint
venture, partnership, agency or formal business organization of any kind.
Consultant shall not act as, or hold itself out as, agent for Verint, nor shall
Consultant create or attempt to create liabilities for the Company. Consultant
shall have no authority to bind the Company to any agreement or to the
performance of any obligation, nor shall Consultant represent that he has the
right to enter into any undertaking on behalf of Verint, without Verint’s prior
written approval, and for specific customer or potential


Commercial Confidential



--------------------------------------------------------------------------------

4





customers for which Verint will provide to Consultant a general authorization to
represent himself as a Verint representative.


5.2
Consultant will at all times act as an independent contractor and not as an
employee of Verint. The parties hereby agree that in the event a court or
tribunal having jurisdiction over the matter holds that Consultant’s status is
that of an employee rather than an independent contractor, Consultant shall bear
any and all additional payments in connection with such declaration of status,
including but not limited to, all applicable taxes or other fees or deductions
to any governmental authority that Verint may be required to pay.





6.     Non-Disclosure, Non-Solicitation and Intellectual Property Rights


Consultant shall execute the Non-Disclosure and Non-Solicitation Agreement
attached hereto as Appendix B, the provisions of which shall be deemed an
integral part of this Agreement.




7.    Reserved




8.    Representations and Warranties of the Consultant


The Consultant represents and warrants to Verint that: (i) the execution and
delivery of this Agreement and the fulfillment of the terms hereof will not
constitute a default under any applicable law or breach of any agreement or
other instrument to which it is a party or by which it is bound, including
without limitation, any confidentiality or non-competition agreement with any
third party, nor will it require the consent of any person or entity, and (ii)
the Consultant shall not utilize during the provision of the Services any
proprietary information of any third party, including prior employers of the
Consultant unless expressly permitted by such former employer.




9.
General Provisions



9.1
This Agreement constitutes the full and entire understandings and agreements
between the parties hereto and replaces any previous agreement and/or
communications between the parties hereto; provided, however, that any terms of
the Employment Agreement that were expressly intended to survive the termination
thereof shall remain in full force and effect. This Agreement may only be
amended, modified or varied in a written instrument executed by both parties
hereto.



9.2
No failure, delay or forbearance of either party in exercising any power or
right hereunder shall in any way restrict or diminish such party’s right’s and
power’s under this Agreement or operate as a waiver of any breach or
non-performance by either party of any of the terms or conditions hereof.



9.3
Consultant may not assign or delegate its rights or duties to a third party
without the prior written consent of Verint, which may be denied for any reason.



9.4
All notices and requests required or authorized hereunder shall be given in
writing either by personal delivery, by registered mail, addressed to the party
intended at its address set forth above, or by facsimile, and shall be deemed
received as follows: notices served by hand upon delivery, notice served by
facsimile the next business day following the delivery, provided however that
such notice shall be followed by


Commercial Confidential



--------------------------------------------------------------------------------

5





a telephone confirmation, and notice served by registered mail within seven (7)
business days following delivery by registered mail, postage prepaid.


9.5
This Agreement, its performance and interpretation shall be governed by the
substantive law of the State of Israel, exclusive of its choice of law rules.
The competent courts and tribunals situated in Tel Aviv, Israel shall have sole
and exclusive jurisdiction in any dispute or controversy arising out of or
relating to this Agreement.







IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.




Verint Systems Ltd.                Meir Sperling (Consultant)




     /s/ Ziv Levi                                       /s/ Meir
Sperling                            
    
by: Ziv Levi                    by: Meir Sperling


title: GC                        




     /s/ David Abadi                        


by: David Abadi                                            


title: CFO CIS                     

Commercial Confidential



--------------------------------------------------------------------------------

6





APPENDIX A


SERVICES




The following services are included:


1.
Preparation of policies and procedures for Verint, including implementation
thereof, including meetings and interviews with Verint employees and consultants
related thereto.



2.
Conducting risk assessment activities.



3.
Continuing to service as a director of Verint and/or certain subsidiaries or
affiliates of Verint.



4.
General business advice.










Commercial Confidential



--------------------------------------------------------------------------------

7









APPENDIX B


NON-DISCLOSURE AND NON-SOLICITATION AGREEMENT


This Non-disclosure and Non-Solicitation Agreement (this "Agreement") is entered
into this 1 day of September, 2015, by and between Verint Systems Ltd.
(“Verint”, or the "Company"), a company organized under the laws of the State of
Israel from33 Maskit Street, Herzliya 46733 Israel, and Meir Sperling ID
004187050, residing at 5 Hadafna St., Tel Mond, 4060859, Israel (the
“Consultant” or “Recipient”).


WITNESSETH


WHEREAS, the Consultant has entered into a Consulting Agreement with the
Company, to which this Agreement constitutes an Appendix;


WHEREAS, while performing the services described in the Consulting Agreement
Recipients shall be exposed and have access to confidential and/or proprietary
information of the Company (the “Purpose”); and


WHEREAS in order to restrict such exposure and access, the parties hereto desire
to undertake certain obligations of confidentiality, non-disclosure and non
solicitation as set forth herein;


NOW THEREFORE, in consideration of the mutual undertakings and promises herein,
the parties hereto hereby agree as follows:


1.
Definitions.




For purposes of this Agreement, the following definitions shall apply:


“Affiliate” shall mean an entity controlled by, controlling or under common
control with the Recipient, as used in this definition, the term “control” means
the possession, directly or indirectly, of more than 50% of the voting stock of
the controlled entity, or the power to direct, or cause the direction of the
management and policy of the controlled entity.


“Company” shall include Verint and any of its Affiliates.


“Development” shall mean any invention, modification, discovery, design,
development, improvement, process, software program, work of authorship,
documentation, formula, data, technique, know-how, trade secret or intellectual
property right whatsoever or any interest therein (whether or not patentable or
registrable under copyright, trademark or similar statutes or subject to
analogous protection), conceived by Recipient as a result of or in connection
with performing the Services.


"Confidential Information" means any and all information and know-how of a
private, secret or confidential nature, in whatever form, that relates to the
business, financial condition, technology and/or products of Verint, its
Affiliates, customers, potential customers, suppliers or potential suppliers,
provided or disclosed to the Recipient or which becomes known to the Recipient
as a result of the Consulting Agreement, whether or not marked or otherwise
designated as “confidential”, “proprietary” or with any other legend indicating
its proprietary nature. By way of illustration and not limitation, Confidential
Information includes all forms and types of financial, business, technical, or
engineering information and know-how, including but not limited to
specifications, designs, techniques, methods, compilations, inventions and
developments, products, equipment, algorithms, computer programs (whether as
source code or object code), marketing and customer, vendor and personal
information, projections, plans and reports, and any other data,

Commercial Confidential



--------------------------------------------------------------------------------

8





documentation, or information related thereto, as well as improvements thereof,
whether in tangible or intangible form, and whether or not stored, compiled or
memorialized in any media or in writing, including information disclosed as a
result of any visitation, consultation or information disclosed by Verint or
others on its behalf such as consultants, clients, suppliers and customers.


    "Confidential Information" shall not include information or matter that the
Recipient can demonstrate by reasonable and tangible evidence that: (a) was
already known to it prior to its disclosure pursuant to this Agreement, or was
independently developed by it thereafter without reference to or use of the
Confidential Information; (b) have become a part of the public knowledge,
without a breach of this Agreement by itself; (c) have been received by it from
another person or entity having no confidentiality obligation to Verint or its
Affiliates; or (d) is explicitly approved in writing by Verint for release by
the recipient. The above Exceptions shall not permit the Recipient to disregard
the obligations of confidentiality stated herein merely because individual
portion(s) of the Confidential Information may be found within such exceptions,
or because the Confidential Information is implicitly but not explicitly
disclosed in information falling within such exceptions.


2. Obligations of Confidentiality.


2.1
Recipient shall treat all Confidential Information disclosed to it as strictly
confidential and not to exploit or make use, directly or indirectly, of such
Confidential Information without the express written consent of the Company,
except for the purpose of performing the Services pursuant to the Consulting
Agreement. Consultant shall assume full responsibility for enforcing this
obligation and shall take appropriate measures with its employees to ensure that
such persons are bound by a like covenant of secrecy, including but not limited
to informing any of its employees receiving such Confidential Information that
such Confidential Information shall not be disclosed except as provided herein.



2.2
Recipient shall not copy or reproduce in any way (including without limitation,
store in any computer or electronic system) any Confidential Information for
purposes other than the performance of the Services, without the Company’s prior
written consent.



2.3
Recipient shall refrain from analyzing, reverse-engineering, decompiling, or
disassembly or attempting to analyze Confidential Information in order to
determine the construction, code, algorithm or topology (composition, formula or
specifications) thereof, either by itself or through any third party.



2.4
The disclosure of the Confidential Information by the Company shall not grant
Recipient any express, implied or other license or rights to patents or trade
secrets of the Company or their suppliers, whether or not patentable, nor shall
it constitute or be deemed to create a partnership, joint venture or other
undertaking.



2.5
Recipient shall not remove or otherwise alter any of trademarks or service
marks, serial numbers, logos, copyrights, notices or other proprietary notices
or indicia, if any, fixed or attached to the Confidential Information or any
part thereof.



2.6
If Recipient or anyone to whom Recipient has disclosed the Confidential
Information with the consent of the Company is required to disclose any
Confidential Information pursuant to the provisions of any applicable law -
Recipient shall first notify the Company of such requirement and shall cooperate
with the Company so that the Company may seek a protective order or prevent or
minimize such disclosure.



2.7
Recipient is aware that parent companies of the Company are publicly traded in
the NASDAQ stock exchange, and that all or part of the Confidential Information
may be regarded by applicable law as “Inside Information”, as this term is
defined in the Israeli Securities Law, 1968 or the US Securities Laws; Recipient
is aware that legal restrictions are imposed by Israeli and US Securities Laws
concerning the use of such information by the holder thereof in connection with
any transaction in the Company’s parent companies securities.


Commercial Confidential



--------------------------------------------------------------------------------

9







2.8
Recipient hereby assumes full responsibility for any damage caused to the
Company as a result of the breach of this Agreement by it or by any of its
employees and consultants, and shall take all appropriate measures to insure the
non-disclosure of the Confidential Information to any third party.



3.
Return of Proprietary Information.



Unless otherwise required by statute or government rule or regulation, upon
demand by the Company, Recipient shall: (i) cease using the Confidential
Information; (ii) immediately return to the Company all notes, copies and
extracts thereof of the Confidential Information, in any form or media
whatsoever without retaining copies thereof; and (iii) upon request of the
Company, certify in writing that the Recipients have complied with the
obligations set forth in this paragraph.


4.
Intellectual Property Rights.



The Recipient hereby acknowledges and agrees that:


4.1
The Confidential Information furnished hereunder is and shall remain proprietary
to the Company.



4.2
It shall promptly disclose to the Company, without further compensation or
consideration, all Development, and keep accurate records relating to the
conception and reduction to practice of all such Development. Such records shall
be the sole and exclusive property of the Company, and Recipient shall surrender
possession of such records to the Company upon the request of the Company or
upon the termination of the Services at the latest.



4.3
It hereby assigns to the Company, without further compensation and
consideration, the entire right, title and interest in and to the Development
and in and to all proprietary and any and all intellectual property rights
therein or based thereon. Recipient shall execute all such assignments, oaths,
declarations and other documents as may be prepared by the Company to effect the
foregoing.



5.    Non Compete; Non-Solicitation.


In addition to any other obligation Recipient may have towards the Company,
Recipient agrees that for a period of one (1) year after the termination of the
Consulting Agreement for any reason whatsoever, it will not, directly or
indirectly:


5.1
Engage whether as an employee, partner, joint venturer, investor, director,
consultant or otherwise, in any business activity which is directly or
indirectly in competition any where in the world with any of the products or
services being developed, marketed, distributed, planned, sold or otherwise
provided by the Company during the time of performing the Services.



5.2
(i) solicit, induce, recruit, hire or encourage any employee or consultant of
the Company to leave such position, or attempt to do any of the foregoing,
either for themselves or for any other person or entity, (ii) contact any
customers of the Company for the purpose of selling or marketing to those
customers any products or services which are the same as or substantially
similar to, or competitive with, the products or services sold and/or provided
by the Company in relation to its business at such date, or (iii) otherwise
interfere in any manner with the contractual or employment relationship between
the Company and any of its employees, consultants, suppliers or customers.










Commercial Confidential



--------------------------------------------------------------------------------

10





6.    Miscellaneous.


6.1
The undertakings herein shall be binding upon Recipients and their respective
affiliates, subsidiaries or successors and shall continue until such time as the
substance of the disclosure has entered the public domain through no fault or
negligence on the part of the Recipients, or until the Company specifically
permits in writing to the Recipients to release or make use of the Confidential
Information otherwise than as stated herein.



6.2
No failure or delay on the part of the parties to exercise any right, power or
remedy under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise by either of the parties of any rights, powers or
remedies. The rights, powers and remedies provided herein are cumulative and are
not exclusive of any rights, powers or remedies by law.



6.3
All notices and requests required or authorized hereunder shall be given in
writing either by personal delivery, by registered mail, addressed to the party
intended at its address set forth above, or by facsimile, and shall be deemed
received as follows: notices served by hand upon delivery, notice served by
facsimile the next business day following the delivery, provided however that
such notice shall be followed by a telephone confirmation, and notice served by
registered mail within seven (7) business days following delivery by registered
mail, postage prepaid.



6.4
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.



6.5
This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Israel, without regard to the principles of the
conflict of laws. The competent courts within the city of Tel-Aviv, Israel,
shall have exclusive jurisdiction to adjudicate any dispute arising out of this
Agreement. Notwithstanding the foregoing, the Company may resort to any court of
competent jurisdiction to obtain injunctive relief to prevent the disclosure of
its information.



6.6
This Agreement shall constitute the entire Agreement between the parties with
respect to the confidentiality, non-disclosure, proprietary nature of the
Confidential Information and non-competition and shall supersede any and all
prior agreements and understandings relating thereto. No change, modification,
alteration or addition of or to any provision of this Agreement shall be binding
unless in writing and executed by or on behalf of all parties by a duly
authorized representative.



6.7
Recipient may not assign this Agreement without the prior written consent of the
Company. The Company may assign this Agreement to any of its Affiliates and/or
any entity which is the successor to any part of its business related to this
Agreement by way of merger or acquirer of all or substantially all of its assets
related to this Agreement and which agrees to assume all obligations of the
assigning party under this Agreement from and after the date of such assignment.



6.8
If any one or more of the terms contained in this Agreement shall for any reason
be held to be excessively broad with regard to time, geographic scope or
activity, that term shall be construed in a manner to enable it to be enforced
to the extent compatible with applicable law. A determination that any term is
void or unenforceable shall not affect the validity or enforceability of any
other term or condition and any such invalid provision shall be construed and
enforced (to the extent possible) in accordance with the original intent of the
parties as herein expressed.










Commercial Confidential



--------------------------------------------------------------------------------

11





6.9
The parties agree that an impending or existing violation of any provision of
this Agreement may cause the Company irreparable injury for which it would have
no adequate remedy at law, and agree that the Company shall be entitled to seek
immediate injunctive relief prohibiting such violation, in addition to any other
rights and remedies available to it.







IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
written above.


Verint Systems Ltd.
Meir Sperling (Consultant)                                         



By:     /s/ David Abadi                                      By:          /s/
Meir Sperling          


Title:     SVP, CFO                                            




By:     /s/ Ziv Levi                                         
    
Title:     General Counsel                                   


            

Commercial Confidential



--------------------------------------------------------------------------------

12







APPENDIX C




1.    U.S. Foreign Corrupt Practices Act. The U.S. Foreign Corrupt Practices Act
(the “FCPA”) makes it unlawful to offer, pay, promise or authorize to pay any
money, gift or anything of value, directly or indirectly: (i) to any Government
Official (as defined below) or any foreign (non-U.S.) political party or (ii) to
any person while knowing or suspecting that the payment or gift will be passed
on to a Government Official, in connection with any business activity of Verint
Systems Inc. or its wholly or partially owned affiliates (collectively “Verint”)
in order to obtain or retain business or to secure any improper advantage. For
the purpose of this Agreement, the term “Government Official” means any employee
or officer of a government including any national, regional or local department,
agency, or enterprise owned or controlled by a government, any official of a
political party, any official or employee of a public international
organization, any person acting in an official capacity for, or on behalf of,
such entities, and any candidate for foreign political office.


2.    Representations, Warranties and Covenants of Consultant (in this Appendix
C, defined as “Representative”. The Representative makes the following
representations and warranties to the Company, and covenants and agrees as
follows:


2.1    Public and Commercial Bribery Representations, Warranties and Covenants
of Representative. The Representative hereby represents, warrants and covenants
that it has not, and covenants and agrees that it will not, in connection with
this Agreement and any services performed by the Representative in connection
herewith, make or promise or offer to make any payment or transfer of anything
of value, directly or indirectly: (i) to any Government Official or government
employee (including employees of government-owned entities or corporations); or
(ii) to any political party, official of a political party or candidate (or to
an intermediary for payment to any of the foregoing) in order to obtain or
retain business or to secure any improper advantage. It is the intent of the
parties that no payments or transfers of value shall be made that have the
purpose or effect of public or commercial bribery, acceptance of or acquiescence
in extortion, kickbacks or other unlawful or improper means of obtaining
business.


2.2    Policy Certifications. The Representative will, for itself and for each
of its directors, officers, employees, agents or other representatives who have
any direct involvement with the performance of this Agreement, certify that the
Representative (or any of such persons) has not, and to its knowledge no other
person, including but not limited to every director, officer, employee,
representative, and agent of the Representative, has made, offered to make or
agreed to make any loan, gift, donation or other payment, directly or
indirectly, whether in cash or in kind to any Government Official or political
party, in order to secure or to retain business or for any improper purpose.


2.3.    Continuing Obligation to Advise. The Representative agrees that should
it learn of or have reason to suspect or know of: (i) any such payment, offer,
or agreement to make a payment to a Government Official, political party, or
political party official or candidate for the purpose of obtaining or retaining
business or securing any improper advantage; or (ii) any other development that
in any way makes inaccurate or incomplete the representations, warranties and
certifications of the Representative hereunder given or made as of the date
hereof or at any time during the term of this Agreement, the Representative will
immediately advise company representative of such knowledge or suspicion and the
entire basis known to the Representative therefor.




2.4    No Governmental Ownership of Representative. The Representative hereby
represents and warrants to the Company that no Government Official has any
ownership interest, direct or indirect, in the Representative or in the
contractual relationship established by this

Commercial Confidential



--------------------------------------------------------------------------------

13





Agreement. In the event that during the term of this Agreement there is
acquisition of an interest of any sort or nature, direct or indirect, in the
Representative or in this Agreement by a Government Official, the Representative
covenants and agrees to make immediate, complete and accurate written disclosure
of such acquisition to the Company.


2.5    Company Audit Right. In order to verify compliance with the provisions of
this Agreement, the Representative agrees that the Company shall have the right,
upon reasonable written notice, to audit the books and records of the
Representative to the extent such books and records relate to the performance of
this Agreement and any payments made under this Agreement. The Representative
agrees to furnish promptly to the Company any additional information the Company
may reasonably request to verify the Representative’s compliance with the
provisions of Section 2.1.


2.6    Disclosure of Agreement. The Representative agrees that full disclosure
of this Agreement may be made at any time and for any reason to the United
States government and its agencies, and to any other person the Company’s
General Counsel determines has a legitimate need to know.


2.7    Rights Upon Default. In the event that the Company should believe, in
good faith, that the Representative has acted or failed to act in any way that
may subject the Company to liability under the FCPA (which action or failure to
act is, hereinafter, an “FCPA Default”), the Company shall have the unilateral
right, exercisable immediately upon written notice to the Representative:


A.
To refuse to consummate any transaction contemplated by this Agreement; and/or



B.
To terminate this Agreement immediately in accordance with Section 4.3 of this
Agreement.

            

Commercial Confidential

